EXECUTION COPY
 

--------------------------------------------------------------------------------

 
 
 
ICONIX BRAND GROUP, INC.
 
(a Delaware corporation)
 
1.875% Convertible Senior Subordinated Notes due 2012
 
PURCHASE AGREEMENT
 


 


 


 
Dated: June 14, 2007
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
Iconix Brand Group, Inc.
 
(a Delaware corporation)
 
$250,000,000
 
1.875% Convertible Senior Subordinated Notes due 2012
 
PURCHASE AGREEMENT
 
June 14, 2007
 
MERRILL LYNCH & CO.
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
Lehman Brothers Inc.


as Initial Purchasers


c/o
Merrill Lynch & Co.

Merrill Lynch, Pierce, Fenner & Smith
Incorporated
4 World Financial Center
New York, New York 10080
 
Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019


 
Ladies and Gentlemen:
 
Iconix Brand Group, Inc., a Delaware corporation (the “Company”), confirms its
agreement with Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and Lehman Brothers Inc. (“Lehman Brothers”)
(together, the “Initial Purchasers), with respect to the issue and sale by the
Company and the purchase by the Initial Purchasers of $250,000,000 aggregate
principal amount of the Company’s 1.875% Convertible Senior Subordinated Notes
due 2012 (the “Securities”), and with respect to the grant by the Company to the
Initial Purchasers of the option described in Section 2(b) hereof to purchase
all or any part of an additional $37,500,000 principal amount of Securities to
cover over-allotments, if any. The aforesaid $250,000,000 principal amount of
Securities (the “Initial Securities”) to be purchased by the Initial Purchasers
and all or any part of the $37,500,000 principal amount of Securities subject to
the option described in Section 2(b) hereof (the “Option Securities”) are
hereinafter called, collectively, the “Securities.” The Securities are to be
issued pursuant to an indenture to be dated as of June 20, 2007 (the
“Indenture”) between the Company and The Bank of New York, as trustee (the
“Trustee”). Securities issued in book-entry form will be issued to Cede & Co. as
nominee of the Depository Trust Company (“DTC”) pursuant to a letter agreement,
to be dated as of the Closing Time (as defined in Section 2(c)) (the “DTC
Agreement”), among the Company, the Trustee and DTC.
 
1

--------------------------------------------------------------------------------


 
The Securities are convertible, subject to certain conditions as described in
the Offering Memorandum (as defined below), prior to maturity into cash up to
the principal amount of the Securities and, with respect to any excess
conversion value, into cash, shares of common stock, with $0.001 par value per
share, of the Company (the “Common Stock”), or a combination of cash and Common
Stock, at the Company’s option in accordance with the terms of the Securities
and the Indenture.
 
On or prior to the Closing Time (as defined in Section 2(c)), the Company will
enter into a registration rights agreement with the Initial Purchasers (the
“Registration Rights Agreement”), pursuant to which, subject to the conditions
set forth therein, the Company will be required to file and use its commercially
reasonable efforts to have declared effective a registration statement (the
“Registration Statement”) under the 1933 Act to register resales of the
Securities and the shares of Common Stock issuable upon conversion thereof.
 
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered.
The Securities are to be offered and sold through the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the “1933 Act”),
in reliance upon exemptions therefrom. Pursuant to the terms of the Securities
and the Indenture, investors that acquire Securities may only resell or
otherwise transfer such Securities if such Securities are hereafter registered
under the 1933 Act or if an exemption from the registration requirements of the
1933 Act is available (including the exemption afforded by Rule 144A (“Rule
144A”) of the rules and regulations promulgated under the 1933 Act by the
Securities and Exchange Commission (the “Commission”)).
 
The Company has (a) prepared and delivered to the Initial Purchasers copies of a
preliminary offering memorandum dated June 13, 2007 (the “Preliminary Offering
Memorandum”) and (b) has prepared and will deliver to the Initial Purchasers, as
promptly as possible prior to the Closing Time, copies of a final offering
memorandum dated June 14, 2007 (the “Final Offering Memorandum”), each for use
by such Initial Purchasers in connection with its solicitation of purchases of,
or offering of, the Securities. “Offering Memorandum” means, with respect to any
date or time referred to in this Agreement, the most recent offering memorandum
(whether the Preliminary Offering Memorandum or the Final Offering Memorandum,
as amended and supplemented at such time), including exhibits thereto, if any,
and any documents incorporated therein by reference, which has been prepared and
delivered by the Company to the Initial Purchasers in connection with its
solicitation of purchases of, or offering of, the Securities.
 
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to also include
all such financial statements and schedules and other information, respectively,
which are incorporated by reference in the Offering Memorandum; and all
references in this Agreement to amendments or supplements to the Offering
Memorandum shall be deemed to also include the filing after the date of such
Offering Memorandum of any document under the Securities Exchange Act of 1934,
as amended (the “1934 Act”) which is incorporated by reference in the Offering
Memorandum.
 
SECTION 1.  Representations and Warranties by the Company.
 
(a)  Representations and Warranties. The Company represents and warrants to each
Initial Purchaser as of the date hereof and as of Closing Time referred to in
Section 2(c) hereof, and as of each Date of Delivery (if any) referred to in
Section 2(b) hereof, and agrees with each Initial Purchaser, as follows:
 
2

--------------------------------------------------------------------------------


 
(i)  Disclosure Package and Final Offering Memorandum. As of the Applicable Time
(as defined below), neither (x) the Preliminary Offering Memorandum as of the
Applicable Time as supplemented by the final pricing term sheet, in the form
attached hereto as Schedule C (the “Pricing Supplement”) and as otherwise
supplemented or amended at such time, all considered together (collectively, the
“Disclosure Package”), nor (y) any individual Supplemental Offering Materials
(as defined below), when considered together with the Disclosure Package,
included any untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. “Applicable Time”
means 8:00 a.m. (Eastern time) on June 14, 2007 or such other time as agreed by
the Company and the Initial Purchasers.
 
“Supplemental Offering Materials” means any “written communication” (within the
meaning of the 1933 Act Regulations (as defined below)) prepared by or on behalf
of the Company, or used or referred to by the Company, that constitutes an offer
to sell or a solicitation of an offer to buy the Securities other than the
Preliminary Offering Memorandum or the Final Offering Memorandum or amendments
or supplements thereto (including the Pricing Supplement), including, without
limitation, any “written communication” used during any road show relating to
the Securities.
 
As of its issue date and as of the Closing Time (and, if any Option Securities
are purchased, at the Date of Delivery), the Final Offering Memorandum will not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
The representations and warranties in this subsection shall not apply to
statements in or omissions from the Disclosure Package, any supplemental
offering materials or the Final Offering Memorandum made in reliance upon and in
conformity with written information furnished to the Company by the Initial
Purchasers or either of them expressly for use therein.
 
(ii)  Incorporated Documents. The Offering Memorandum as delivered from to time
to time shall incorporate by reference the most recent Annual Report of the
Company on Form 10-K filed with the Commission and each Quarterly Report of the
Company on Form 10-Q and each Current Report of the Company on Form 8-K filed
with the Commission since the end of the fiscal year to which such Annual Report
relates. The documents incorporated or deemed to be incorporated by reference in
the Offering Memorandum at the time they were or hereafter are filed with the
Commission complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, when read together with the other
information in the Disclosure Package at the Applicable Time, and the Disclosure
Package and Final Offering Memorandum at the Closing Time, did not and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.
 
(iii)  Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Disclosure Package and Final
Offering Memorandum are independent public accountants as required by the 1933
Act and the rules and regulations thereunder (the “1933 Act Regulations”).
 
3

--------------------------------------------------------------------------------


 
(iv)  Financial Statements. The financial statements included in the Disclosure
Package and Final Offering Memorandum, together with the related schedules and
notes, present fairly in all material respects the financial position of the
Company, its consolidated subsidiaries at the dates indicated and the statement
of operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as set forth in the financial statements. The financial statements of the
businesses or entities acquired by the Company included in the Disclosure
Package and Final Offering Memorandum, or incorporated by reference therein,
together with any related schedules and notes, present fairly in all material
respects the financial position of such business or entities, their consolidated
subsidiaries, if any, at the dates indicated and the statement of operations,
stockholders’ equity and cash flows of such businesses or entities for the
periods specified; said financial statements have been prepared in conformity
with GAAP applied on a consistent basis throughout the periods involved, except
as set forth in the financial statements. The supporting schedules, if any,
included in the Disclosure Package and Final Offering Memorandum, present fairly
in accordance with GAAP the information required to be stated therein. The
selected financial data and the summary financial information included in the
Disclosure Package and Final Offering Memorandum present fairly the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included in the Disclosure Package and Final
Offering Memorandum. The pro forma financial statements and the related notes
thereto included in the Disclosure Package and Final Offering Memorandum present
fairly in all material respects the information shown therein, have been
prepared in accordance with the Commission’s rules and guidelines with respect
to pro forma financial statements and have been properly compiled on the bases
described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein.
 
(v)  No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Disclosure Package and Final Offering
Memorandum, except as otherwise stated therein, (A) there has been no material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), (B) there have been no transactions
entered into by the Company or any of its subsidiaries, other than those in the
ordinary course of business, which are material with respect to the Company and
its subsidiaries considered as one enterprise, and (C) there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock.
 
(vi)  Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Disclosure Package
and Final Offering Memorandum and to enter into and perform its obligations
under this Agreement; and the Company is duly qualified as a foreign corporation
to transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.
 
(vii)  Good Standing of its Subsidiaries. Each “significant subsidiary” of the
Company (as such term is defined in Rule 1-02 of Regulation S-X) (each a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly organized and
is validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Disclosure Package and Final Offering Memorandum and is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect; except as otherwise disclosed in the Disclosure Package and
Final Offering Memorandum, all of the issued and outstanding capital stock of
each such Subsidiary has been duly authorized and validly issued, is fully paid
and non-assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity; none of the outstanding shares of capital stock of
any Subsidiary was issued in violation of the preemptive or similar rights of
any securityholder of such Subsidiary.
 
4

--------------------------------------------------------------------------------


 
(viii)  Capitalization and Other Capital Stock Matters. The authorized, issued
and outstanding capital stock of the Company is as set forth in the Disclosure
Package and Final Offering Memorandum in the column entitled “Actual” under the
caption “Capitalization” as of the respective dates set forth therein, and the
authorized, issued and outstanding number of shares of Common Stock of the
Company is as set forth in the section entitled “Description of Existing
Securities” in the Disclosure Package and Final Offering Memorandum as of the
dates set forth therein, and there have been no changes to such amounts (except
for subsequent issuances, if any, pursuant to this Agreement, described in the
Disclosure Package and Final Offering Memorandum, pursuant to reservations,
agreements or employee benefit plans referred to in the Disclosure Package and
Final Offering Memorandum or pursuant to the exercise of convertible securities
or options referred to in the Disclosure Package and Final Offering Memorandum).
The Common Stock conforms in all material respects to the description thereof
set forth in the Disclosure Package and Final Offering Memorandum. All of the
outstanding shares of Common Stock have been duly authorized and are validly
issued, fully paid and nonassessable. Upon issuance and delivery of the
Securities in accordance with this Agreement and the Indenture, the Securities
will be convertible, into cash up to the principal amount of the Securities and,
with respect to any excess conversion value, into cash, shares of Common Stock,
or a combination of cash and Common Stock, at the Company’s option in accordance
with the terms of the Securities and the Indenture; the shares of Common Stock
issuable upon conversion of the Securities have been duly authorized and
reserved for issuance upon such conversion by all necessary corporate action and
such shares, when issued upon such conversion in accordance with the terms of
the Securities, will be validly issued and will be fully paid and
non-assessable; no holder of such shares will be subject to personal liability
by reason of being such a holder; and the issuance of such shares upon such
conversion will not be subject to the preemptive or other similar rights of any
securityholder of the Company. None of the outstanding shares of Common Stock
was issued in violation of any preemptive rights or other similar rights granted
by the Company to any securityholder of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or its
subsidiaries other than those described in the Disclosure Package and Final
Offering Memorandum (except for subsequent issuances, if any, pursuant to this
Agreement, pursuant to reservations, agreements, employee benefit plans referred
to in the Disclosure Package and Final Offering Memorandum or pursuant to the
exercise of convertible securities or options referred to in the Disclosure
Package and Final Offering Memorandum). The description, if any, of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, set forth or incorporated by
reference in the Disclosure Package and Final Offering Memorandum, accurately
and fairly describes such plans, arrangements, options and rights in all
material respects.
 
5

--------------------------------------------------------------------------------


 
(ix)  Stock Exchange Listing. The Common Stock is registered pursuant to Section
12(b) of the 1934 Act and is listed on the Nasdaq Global Market, and the Company
has taken no action designed to, or likely to have the effect of, terminating
the registration of the Common Stock under the 1934 Act or delisting the Common
Stock from the Nasdaq Global Market, nor has the Company received any
notification that the Commission or the Nasdaq Global Market is contemplating
terminating such registration or listing.
 
(x)  Corporate Power. The Company has corporate right, power and authority to
execute and deliver this Agreement, the Securities, the Indenture, and the
Registration Rights Agreement (collectively, the “Transaction Documents”) and to
perform its obligations hereunder and thereunder; and all action required to be
taken for the due and proper authorization, execution and delivery of each of
the Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.
 
(xi)  Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or other similar
laws relating to or affecting enforcement of creditors’ rights generally, by
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law) and, as to rights of indemnification, by
principles of public policy.
 
(xii)  Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, when executed and delivered by the Company and the Trustee,
will constitute a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or other
similar laws relating to or affecting enforcement of creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).
 
(xiii)  Authorization of the Registration Rights Agreement. The Registration
Rights Agreement has been duly authorized by the Company and, at the Closing
Time, will be duly executed and delivered by, and will constitute a valid and
binding agreement of, the Company, enforceable in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or other similar laws relating to or affecting
enforcement of creditors’ rights generally, by general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law) and, as to rights of indemnification, by principles of public policy.
 
(xiv)  Authorization of the Securities. The Securities have been duly authorized
and, at Closing Time, will have been duly executed by the Company and, when
authenticated, issued and delivered in the manner provided for in the Indenture
and delivered against payment of the purchase price therefor as provided in this
Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers) reorganization,
moratorium or other similar laws affecting enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is considered in a proceeding in equity or at law), and will be in the form
contemplated by, and entitled to the benefits of, the Indenture.
 
6

--------------------------------------------------------------------------------


 
(xv)  Description of Transaction Documents. The description of the Transaction
Documents and the rights, preferences and privileges of the capital stock of the
Company, including shares of Common Stock issuable upon conversion of the
Securities, contained in the Disclosure Package and Final Offering Memorandum,
are accurate in all material respects.
 
(xvi)  Absence of Defaults and Conflicts. Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which any of them may be bound, or to
which any of the property or assets of the Company or any subsidiary is subject
(collectively, “Agreements and Instruments”) except for such defaults that would
not result in a Material Adverse Effect; and the execution, delivery and
performance of the Transaction Documents and any other agreement or instrument
entered into or issued or to be entered into or issued by the Company in
connection with the transactions contemplated hereby or thereby or in the
Disclosure Package and Final Offering Memorandum and the consummation of the
transactions contemplated herein and in the Disclosure Package and Final
Offering Memorandum (including the issuance and sale of the Securities and the
use of the proceeds from the sale of the Securities as described in the
Disclosure Package and Final Offering Memorandum under the caption “Use of
Proceeds”) and compliance by the Company with its obligations hereunder have
been duly authorized by all necessary corporate actions and do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below), or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any subsidiary
pursuant to, the Agreements and Instruments (except for such conflicts,
breaches, defaults or Repayment Events or liens, charges or encumbrances that
would not result in a Material Adverse Effect), nor will such action result in
any violation of the provisions of the charter or by-laws of the Company or its
subsidiaries or any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any subsidiary or any of
their assets, properties or operations. As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any subsidiary.
 
(xvii)  Absence of Labor Dispute. No labor dispute with the employees of the
Company or any subsidiary exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.
 
(xviii)  Absence of Proceedings. There is no action, suit, proceeding, inquiry
or investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any subsidiary, which is
required to be disclosed in the Disclosure Package and Final Offering Memorandum
(other than as disclosed therein), or which could reasonably be expected to
result in a Material Adverse Effect, or which might reasonably be expected to
materially and adversely affect the properties or assets thereof or the
consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder; the aggregate of all
pending legal or governmental proceedings to which the Company or any subsidiary
is a party or of which any of their respective property or assets is the subject
which are not described in the Disclosure Package and Final Offering Memorandum,
including ordinary routine litigation incidental to the business, could not
reasonably be expected to result in a Material Adverse Effect.
 
7

--------------------------------------------------------------------------------


 
(xix)  Possession of Intellectual Property. The Company and its Subsidiaries
own, possess, license, or can acquire on reasonable terms all necessary or
appropriate rights in, all trademarks, servicemarks, trade names, patents,
copyrights and any registrations and applications for each of the foregoing,
domain names, trade secrets, know-how (including other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
inventions, technology and other similar intellectual property necessary to
conduct its business as now conducted (collectively, “Intellectual Property
Rights”). The Company is not a party to or bound by any licenses or agreements
with respect to the Intellectual Property Rights of any other person or entity
that are required to be set forth in the Disclosure Package and Final Offering
Memorandum and are not described therein accurately in all material respects.
Neither Company nor any of its Subsidiaries has received any notice of and is
not in breach of any of its material obligations under any licenses or
agreements to which it is a party or by which it is bound with respect to any
Intellectual Property Rights and, to the Company’s knowledge, no other party to
such licenses or agreements is in material breach thereof. None of the
technology employed by the Company has been obtained or is being used by the
Company in violation of any contractual obligation binding on the Company or, to
the Company’s knowledge, any of its officers, directors or employees. Except as
set forth in the Disclosure Package and Final Offering Memorandum or as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, (i) to the Company’s knowledge, there is no
infringement by any third party of any Intellectual Property Rights owned by or
exclusively licensed to the Company or any of its Subsidiaries; (ii) there is no
pending or, to the Company’s knowledge, threatened (in writing) action, suit,
proceeding or claim by others against the Company or any of its Subsidiaries for
any claim of infringement or misappropriation by the Company or any of its
Subsidiaries or conflict with asserted Intellectual Property Rights of such
others or challenging the Company’s or such Subsidiary’s rights in or to any
Intellectual Property Rights owned by or exclusively licensed to the Company,
and the Company is unaware of any existing facts which would form a reasonable
basis for any such claims; and (iii) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others against the
Company or any of its Subsidiaries challenging the validity or scope of any
Intellectual Property Rights owned by or exclusively licensed to the Company,
and the Company is unaware of any existing facts which would form a reasonable
basis for any such claim; to the Company’s knowledge, such Intellectual Property
Rights owned by, or exclusively licensed to, the Company are valid and
enforceable.
 
(xx)  Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering, issuance or sale of the Securities hereunder or the consummation of
the transactions contemplated by the Transaction Documents, except (A) such as
have been already obtained or will be made on or prior to the Closing Time, (B)
as may be required under the securities or blue sky laws of the various states
in which the Securities will be offered or sold, the 1933 Act with respect to
the registration of the resale of the Securities under the 1933 Act pursuant to
the Registration Rights Agreement and the Trust Indenture Act of 1939, and (C)
the listing requirements of the Nasdaq Global Market, except those which, singly
or in the aggregate, if not made would not result in a Material Adverse Effect
or would have a material effect on the consummation of the transactions
contemplated by the Transaction Documents.
 
8

--------------------------------------------------------------------------------


 
(xxi)  Absence of Manipulation. Neither the Company nor any affiliate of the
Company under the “control,” as such term is defined in Rule 405 under the 1933
Act, of the Company nor, to the Company’s knowledge, any affiliate of the
Company not under the “control” of the Company has taken, nor will the Company
or any such affiliate of the Company take, directly or indirectly, any action
which is designed to or which has constituted or which would be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Securities.
 
(xxii)  Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them, except where the failure so to possess would not,
singly or in the aggregate, result in a Material Adverse Effect; the Company and
its subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect; and neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.
 
(xxiii)  Leased Property. All of the leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds properties described in
the Disclosure Package and Final Offering Memorandum, are in full force and
effect, and neither the Company nor any subsidiary has any notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.
 
(xxiv)  Investment Company Act. The Company is not required, and after giving
effect to the issuance and sale of the offered Securities and the application of
the net proceeds therefrom as described in the Disclosure Package and in the
Final Offering Memorandum under “Use of Proceeds,” will not be required, to
register as an “investment company” under the Investment Company Act of 1940, as
amended (the “1940 Act”).
 
(xxv)  Accounting Controls and Disclosure Controls. (A) The Company and each of
its subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Disclosure Package and
Final Offering Memorandum, since the end of the Company’s most recent audited
fiscal year, there has been (1) no material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (2) no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
 
9

--------------------------------------------------------------------------------


 
(B) The Company and its consolidated subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
the principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.
 
(xxvi)  Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.
 
(xxvii)  Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. The United
States federal income tax returns of the Company through the fiscal year ended
December 31, 2005 have been settled and no assessment in connection therewith
has been made against the Company. The Company and its subsidiaries have filed
all other tax returns that are required to have been filed by them pursuant to
applicable foreign, state, local or other law except insofar as the failure to
file such returns would not result in a Material Adverse Effect, and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Company and its subsidiaries, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided.
The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not result in a Material Adverse Effect.
 
(xxviii)  Insurance. The Company and its subsidiaries carry or are entitled to
the benefits of insurance, with financially sound and reputable insurers, in
such amounts and covering such risks that is reasonable and appropriate, and all
such insurance is in full force and effect. The Company has no reason to believe
that it or any subsidiary will not be able (A) to renew its existing insurance
coverage as and when such policies expire or (B) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Effect. Since January 1, 2004, neither of the Company nor any subsidiary
has been denied any insurance coverage which it has sought or for which it has
applied.
 
(xxix)  Registration Rights. There are no persons with registration rights or
other similar rights to have any securities registered by the Company under the
1933 Act, except for those registration rights granted in connection with the
earn-out provisions under the acquisition documents relating to the acquisitions
of the Company’s Danskin and Rocawear brands and other than with respect to the
registration of the resale of the Securities under the 1933 Act pursuant to the
Registration Rights Agreement or with respect to Securities the resale of which
has previously been registered under the 1933 Act.
 
10

--------------------------------------------------------------------------------


 
(xxx)  Similar Offerings. Neither the Company nor to its knowledge any of its
Affiliates has, directly or indirectly, solicited any offer to buy, sold or
offered to sell or otherwise negotiated in respect of, or will solicit any offer
to buy, sell or offer to sell or otherwise negotiate in respect of, in the
United States or to any United States citizen or resident, any security which is
or would be integrated with the sale of the Securities in a manner that would
require the offered Securities to be registered under the 1933 Act.
 
(xxxi)  Rule 144A Eligibility. The Securities are eligible for resale pursuant
to Rule 144A and will not be, at Closing Time, of the same class as securities
listed on a national securities exchange registered under Section 6 of the 1934
Act, or quoted in a U.S. automated interdealer quotation system.
 
(xxxii)  No General Solicitation. None of the Company, to its knowledge, its
Affiliates or any person acting on its or any of their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation) has engaged
or will engage, in connection with the offering of the offered Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the 1933 Act.
 
(xxxiii)  No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties of the Initial Purchasers and
the procedures set forth in Section 6 hereof, it is not necessary in connection
with the offer, sale and delivery of the offered Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Disclosure Package and Final Offering Memorandum to register
the Securities under the 1933 Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “1939 Act”).
 
(xxxiv)  ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or its subsidiaries, any member of any group of organizations described
in Section 414 of the Internal Revenue Code of 1986, as amended, and the
regulations and published interpretations thereunder (the “Code”) of which the
Company or its subsidiaries is a member. No “reportable event” (as defined under
ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates. No “employee benefit plan”
subject to Title IV of ERISA established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates, if such “employee benefit plan”
were terminated, would have any “amount of unfunded benefit liabilities” (as
defined under ERISA). Neither the Company, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code.
Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would cause the loss of such qualification.
 
11

--------------------------------------------------------------------------------


 
(xxxv)  Foreign Corrupt Practices Act. Neither the Company nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or other
person acting on behalf of the Company or any of its subsidiaries is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
 
(xxxvi)  Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Company, threatened.
 
(xxxvii)  OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
 
(b)  Officer’s Certificates. Any certificate signed by any officer of the
Company or any of its subsidiaries delivered to the Initial Purchasers or to
counsel for the Initial Purchasers shall be deemed a representation and warranty
by the Company to each Initial Purchaser as to the matters covered thereby.
 
SECTION 2.  Sale and Delivery to the Initial Purchasers; Closing.
 
(a)  Initial Securities. On the basis of the representations, warranties and
agreements herein contained and subject to the terms and conditions herein set
forth, the Company agrees to sell to each Initial Purchaser, severally and not
jointly, and each Initial Purchaser, severally and not jointly, agrees to
purchase from the Company, at the price set forth in Schedule A, $250,000,000
aggregate principal amount of Securities set forth in Schedule B opposite the
name of such Initial Purchaser, plus any additional principal amount of
Securities which such Initial Purchaser may purchase pursuant to the provision
of Section 11 hereof.
 
(b)  Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Initial Purchasers, severally
and not jointly, to purchase up to an additional $37,500,000 principal amount of
Securities at the same price set forth in Schedule B for the Initial Securities,
plus accrued interest, if any, from the Closing Time to the Date of Delivery (as
defined below). Unless extended for up to one (1) day by the Company, the option
hereby granted will expire 12 days after the date of the issuance of the Initial
Securities and may be exercised in whole or in part from time to time during
such 12 day period only for the purpose of covering over-allotments which may be
made in connection with the offering and distribution of the Initial Securities
upon notice by Merrill Lynch and Lehman Brothers to the Company setting forth
the number of Option Securities as to which the several Initial Purchasers are
then exercising the option and the time and date of payment and delivery for
such Option Securities. Any such time and date of delivery (a “Date of
Delivery”) and allocation among the Initial Purchasers shall be determined by
the Initial Purchasers and communicated to the Company, but shall be in any
event no later than 13 days after the Closing Time.
 
12

--------------------------------------------------------------------------------


 
(c)  Payment. Payment of the purchase price for, and delivery of certificates
for, the Initial Securities shall be made at the offices of Shearman & Sterling
LLP, 599 Lexington Avenue, New York, NY 10022, or at such other place as shall
be agreed upon by the Initial Purchasers and the Company, at 9:00 A.M. (Eastern
time) on the third (fourth, if the pricing occurs after 4:30 P.M. (Eastern time)
on any given day) business day after the date hereof (unless postponed in
accordance with the provisions of Section 10), or such other time not later than
ten business days after such date as shall be agreed upon by the Initial
Purchasers and the Company (such time and date of payment and delivery being
herein called “Closing Time”).
 
In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchasers, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Initial
Purchasers and the Company, on each Date of Delivery as specified in the notice
from the Initial Purchasers to the Company.
 
Payment of the purchase price for the Initial Securities shall be made to the
Company by wire transfer of immediately available funds to a bank account
designated by the Company, against delivery to the Initial Purchasers for the
respective accounts of the Initial Purchasers of certificates for the Securities
to be purchased by them.
 
(d)  Denominations; Registration. Certificates for the Initial Securities and
the Option Securities, if any, shall be in global form and registered in the
name of Cede & Co., as nominee of the Depositary Trust Company. The certificates
evidencing the Securities shall be delivered to the Trustee at the Closing Time
or the relevant Date of Delivery, as the case may be, for the account of the
Initial Purchasers.
 
SECTION 3.  Covenants of the Company. The Company covenants with the Initial
Purchasers as follows:
 
(a)  Final Offering Memorandum. The Company, as promptly as possible, will
furnish to the Initial Purchasers, without charge, such number of copies of the
Final Offering Memorandum and any amendments and supplements thereto and
documents incorporated by reference therein as they may reasonably request.
 
(b)  Notice and Effect of Material Events. The Company will promptly notify the
Initial Purchasers, and confirm such notice in writing, of (x) any filing made
by the Company of information relating to the offering of the Securities with
any securities exchange or any other regulatory body in the United States or any
other jurisdiction, and (y) prior to the completion of the placement of the
offered Securities by the Initial Purchasers (and in any event for a period of
not more than 14 days after the later of the Closing Time or the latest Date of
Delivery, if any), any material changes in or affecting the condition, financial
or otherwise, or the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise which (i) make any
statement of a material fact in the Disclosure Package, any Offering Memorandum
or any Supplemental Offering Material false or misleading or (ii) are not
disclosed in the Disclosure Package or the Offering Memorandum. In such event or
if during such time any event shall occur as a result of which it is necessary,
in the reasonable opinion of any of the Company, its counsel, the Initial
Purchasers or counsel for the Initial Purchasers, to amend or supplement the
Offering Memorandum in order that the Offering Memorandum not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein not misleading in the light of the circumstances
then existing, the Company will forthwith amend or supplement the Offering
Memorandum by preparing and furnishing to the Initial Purchasers an amendment or
amendments of, or a supplement or supplements to, the Offering Memorandum (in
form and substance satisfactory in the reasonable opinion of counsel for the
Initial Purchasers) so that, as so amended or supplemented, the Offering
Memorandum will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances then existing, not misleading.
 
13

--------------------------------------------------------------------------------


 
(c)  Amendment and Supplements to the Offering Memorandum; Preparation of
Pricing Supplement; Supplemental Offering Materials. The Company will advise the
Initial Purchasers promptly of any proposal to amend or supplement the Offering
Memorandum and will not effect any such amendment or supplement without the
consent of the Initial Purchasers, which consent shall not be unreasonably
withheld. Neither the consent of the Initial Purchasers, nor the Initial
Purchasers’ delivery of any such amendment or supplement, shall constitute a
waiver of any of the conditions set forth in Section 5 hereof. The Company will
prepare the Pricing Supplement, in form and substance satisfactory to the
Initial Purchasers, and shall furnish prior to the Applicable Time to the
Initial Purchasers, without charge, as many copies of the Pricing Supplement as
such Initial Purchaser may reasonably request. The Company represents and agrees
that, unless it obtains the prior consent of the Initial Purchasers, it has not
made and will not make any offer relating to the Securities by means of any
Supplemental Offering Materials.
 
(d)  Qualification of Securities for Offer and Sale. The Company will use its
best efforts to cooperate with the Initial Purchasers in the qualification of
the Securities for offering and sale under the applicable securities laws of
such states and other jurisdictions (domestic and foreign) as the Initial
Purchasers may designate and to maintain such qualifications in effect as long
as required for the sale of the Securities; provided, however, that the Company
shall not be obligated to file any general consent to service of process or to
qualify as a foreign corporation or as a dealer in securities business in any
jurisdiction in which it is not otherwise so subject in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing so.
 
(e)  Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Offering Memorandum
under “Use of Proceeds.”
 
(f)  Restriction on Sale of Securities. Except as otherwise contemplated by the
Disclosure Package and Final Offering Memorandum and the Transaction Documents,
during a period of 60 days from the date of the Final Offering Memorandum (the
“Lock-up Period”), the Company shall not, without the prior written consent of
Merrill Lynch or Lehman Brothers, directly or indirectly, (i) issue, sell, offer
or agree to sell, grant any option for the sale of, or otherwise transfer or
dispose of, any other debt securities of the Company, or other securities of the
Company that are, in any such case, convertible into, or exchangeable for, the
Securities or such other debt securities, (ii) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, lend or otherwise transfer or dispose of any shares of
Common Stock or securities convertible into or exchangeable or exercisable for
or repayable with Common Stock or (iii) enter into any swap or other agreement
or any transaction that transfers, in whole or in part, the economic
consequences of ownership of the Common Stock, or any securities convertible
into or exchangeable or exercisable for or repayable with Common Stock, whether
any such swap or transaction described in clause (ii) or (iii) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise; provided, however, that the Company may offer, issue and sell shares
of Common Stock or debt securities or other securities convertible into or
exchangeable or exercisable for shares of Common Stock (A) pursuant to any
employee, officer or director stock or benefit plan, (B) upon the conversion or
exercise of the Securities or securities outstanding on the date hereof, or (C)
issued or to be issued by the Company in connection with an acquisition,
provided that (1) in the case of an acquisition of a private company, the
recipient of such shares or securities shall enter into a lock up agreement for
the balance of the Lock-up Period and (2) in the case of an acquisition of a
public company, such shares or securities shall not be issued until the
expiration of the Lock-up Period.
 
14

--------------------------------------------------------------------------------


 
(g)  PORTAL Designation. The Company will use its best efforts to permit the
Securities to be designated PORTAL securities in accordance with the rules and
regulations adopted by the National Association of Securities Dealers, Inc.
(“NASD”) relating to trading in the PORTAL Market.
 
(h)  Listing on Securities Exchange. The Company will use its commercially
reasonable efforts to cause all shares of Common Stock issuable upon conversion
of the Securities to be listed on the Nasdaq Global Market or listed on another
“national securities exchange” registered under Section 6 of the 1934 Act on
which shares of its Common Stock are then listed.
 
(i)  Reservation of Shares of Common Stock. The Company shall reserve and keep
available at all times, free of preemptive rights, shares of Common Stock for
the purpose of enabling the Company to satisfy any obligations to issue shares
of Common Stock upon conversion of the Securities.
 
(j)  DTC. The Company will use its reasonable best efforts to permit the
Securities to be eligible for clearance and settlement through the facilities of
DTC.
 
SECTION 4.  Payment of Expenses.
 
(a)  Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, printing, and delivery to the Initial Purchaser of the Disclosure
Package and Final Offering Memorandum (including financial statements and any
schedules or exhibits and any document incorporated therein by reference) and of
each amendment or supplement thereto, (ii) the preparation, printing and
delivery to the Initial Purchasers of this Agreement, the Indenture and such
other documents as may be required in connection with the offering, purchase,
sale, issuance or delivery of the Securities, (iii) the preparation, issuance
and delivery of the certificates for the Securities to the Initial Purchasers
and the certificates for the Common Stock issuable upon conversion thereof,
including any transfer taxes, any stamp or other duties payable upon the sale,
issuance and delivery of the Securities to the Initial Purchasers, the issuance
and delivery of the Common Stock issuable upon conversion thereof and any
charges of DTC in connection therewith, (iv) the fees and disbursements of the
Company’s counsel, accountants and other advisors, (v) the qualification of the
Securities and the shares of Common Stock issuable upon conversion thereof under
securities laws in accordance with the provisions of Section 3(d) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection therewith and in connection with the
preparation of the Blue Sky Survey, (vi) the fees and expenses of the Trustee,
including the reasonable and documented fees and disbursements of counsel for
the Trustee in connection with the Indenture and the Securities, (vii) the costs
and expenses of the Company relating to investor presentations on any “road
show” undertaken in connection with the marketing of the Securities including,
without limitation, expenses associated with the production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations, travel and lodging expenses of the representatives
and officers of the Company and any such consultants, (viii) any fees payable in
connection with the rating of the Securities, authorized by the Company, if any
(ix) any fees and expenses payable in connection with the initial and continued
designation of the Securities as PORTAL securities under the PORTAL Market Rules
pursuant to NASD Rule 5322, (x) any fees of the NASD in connection with the
Securities, and (xi) the fees and expenses of any transfer agent or registrar
for the Common Stock.
 
15

--------------------------------------------------------------------------------


 
(b)  Termination of Agreement. If this Agreement is terminated by the Initial
Purchasers in accordance with the provisions of Section 5 or Section 10(a)(i)
hereof, the Company shall reimburse the Initial Purchasers for all of their
out-of-pocket expenses that shall have been incurred by it in connection with
the proposed purchase and sale of the Securities, including the reasonable and
documented fees and disbursements of counsel for the Initial Purchaser.
 
SECTION 5.  Conditions of Initial Purchasers’ Obligations. The obligations of
the Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company contained in Section 1 hereof as
of the date hereof and as of the Closing Time, except for such representations
and warranties that speak to a specific time, in which case the representation
and warranty shall be accurate as of such specified time, or in certificates of
any officer of the Company or its subsidiaries delivered pursuant to the
provisions hereof, to the performance by the Company of its covenants and other
obligations hereunder, and to the following further conditions:
 
(a)  Opinions of Counsel for Company. At Closing Time, the Initial Purchasers
shall have received (i) the favorable opinion, dated as of Closing Time, of
Blank Rome, LLP, counsel for the Company, in form and substance satisfactory to
counsel for the Initial Purchasers, together with signed or reproduced copies of
such letter for each of the other Initial Purchasers to the effect set forth in
Exhibit A-1 hereto and to such further effect as counsel to the Initial
Purchasers may reasonably request; (ii) the favorable opinion, dated as of the
Closing Time, of Andrew Tarshis, the General Counsel of the Company, regarding
general corporate matters, in form and substance satisfactory to counsel for the
Initial Purchasers, together with signed or reproduced copies of such letter for
each of the other Initial Purchasers to the effect set forth in Exhibit A-2
hereto and to such further effect as counsel to the Initial Purchasers may
reasonably request; and (iii) the favorable opinion, dated as of the Closing
Time of Andrew Tarshis, the General Counsel of the Company, regarding
Intellectual Property Rights, in form and substance satisfactory to counsel for
the Initial Purchasers, together with signed or reproduced copies of such letter
for each of the other Initial Purchasers to the effect set forth in Exhibit A-3
hereto and to such further effect as counsel to the Initial Purchasers may
reasonably request.
 
(b)  Opinion of Counsel for Initial Purchasers. At Closing Time, the Initial
Purchaser shall have received the favorable opinion, dated as of Closing Time,
of Shearman & Sterling LLP, counsel for the Initial Purchasers. Such counsel may
state that, insofar as such opinion involves factual matters, they have relied,
to the extent they deem proper, upon certificates of officers of the Company and
its subsidiaries, upon the accuracy and truthfulness of the Company’s
representations in Section 1 hereof or officers’ certificates delivered by or on
behalf of the Company and certificates of public officials.
 
(c)  Officers’ Certificate. At Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the Disclosure Package and Final Offering Memorandum (exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement), any
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, and the Initial Purchasers shall have received a
certificate of the President or a Vice President of the Company and of the chief
financial or chief accounting officer of the Company, dated as of Closing Time,
to the effect that (i) there has been no such material adverse change, (ii) the
representations and warranties in Section 1 hereof are true and correct with the
same force and effect as though expressly made at and as of Closing Time, except
for such representations and warranties that speak to a specific time, in which
case the representation and warranty shall be accurate as of such specified
time, and (iii) the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied at or prior to Closing Time.
 
16

--------------------------------------------------------------------------------


 
(d)  Accountants’ Comfort Letter. At the time of the execution of this
Agreement, the Initial Purchasers shall have received from BDO Seidman, LLP a
letter dated such date, in form and substance satisfactory to the Initial
Purchasers, together with signed or reproduced copies of such letter for each of
the other Initial Purchasers containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to the Initial Purchaser
with respect to the financial statements and certain financial information
contained in the Offering Memorandum.
 
(e)  Bring-down Comfort Letter. At Closing Time, the Initial Purchasers shall
have received from BDO Seidman, LLP, a letter, dated as of Closing Time, to the
effect that BDO Seidman, LLP reaffirms the statements made in the letter
furnished pursuant to subsection (d) of this Section, except that the specified
date referred to shall be a date not more than three business days prior to
Closing Time.
 
(f)  PORTAL. At the Closing Time, the Securities shall have been designated for
trading on PORTAL.
 
(g)  Maintenance of Rating. Since the date of this Agreement, there shall not
have occurred a downgrading in the rating assigned to any of the Company’s debt
securities by any “nationally recognized statistical rating agency”, as that
term is defined by the Commission for purposes of Rule 436(g)(2) under the 1933
Act, and no such securities rating agency shall have publicly announced that it
has under surveillance or review, with possible negative implications, its
rating of any of the Company’s debt securities.
 
(h)  Lock-up Agreements. On or prior to the date of this Agreement, the Initial
Purchasers shall have received an agreement substantially in the form of Exhibit
B attached hereto signed by the persons listed in Schedule D hereto.
 
(i)  Indenture and Registration Rights Agreement. At or prior to the Closing
Time, each of the Company and the Trustee shall have executed and delivered the
Indenture, and the Company shall have executed and delivered the Registration
Rights Agreement signed by the Initial Purchasers.
 
(j)  Conditions to Purchase of Option Securities. In the event that the Initial
Purchasers exercises its option provided in Section 2(b) hereof to purchase all
or any portion of the Option Securities, the representations and warranties of
the Company contained herein and the statements in any certificates furnished by
the Company or any subsidiary of the Company hereunder shall be true and correct
as of each Date of Delivery, except for such representations and warranties that
speak to a specific time, in which case the representation and warranty shall be
accurate as of such specified time, and, at the relevant Date of Delivery, the
Initial Purchasers shall have received:
 
(i)  Officers’ Certificate. A certificate, dated such Date of Delivery, of the
President or a Vice President of the Company and of the chief financial or
accounting officer of the Company confirming that the certificate delivered at
Closing Time pursuant to Section 5(c) hereof remains true and correct as of such
Date of Delivery.
 
17

--------------------------------------------------------------------------------


 
(ii)  Opinion of Counsel for Company. The favorable opinion of Blank Rome, LLP,
counsel for the Company, in form and substance satisfactory to counsel for the
Initial Purchasers, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(a) hereof, the favorable opinion of
the General Counsel of the Company, in form and substance satisfactory to
counsel for the Initial Purchasers, dated such Date of Delivery, relating to
general corporate matters and otherwise to the same effect as the opinion
required by Section 5(a) hereof, and the favorable opinion of the General
Counsel of the Company, in form and substance satisfactory to counsel for the
Initial Purchasers, dated such Date of Delivery, relating to Intellectual
Property Rights and otherwise to the same effect as the opinion required by
Section 5(a) hereof.
 
(iii)  Opinion of Counsel for the Initial Purchasers. The favorable opinion of
Shearman & Sterling LLP, counsel for the Initial Purchasers, dated such Date of
Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinion required by Section
5(b) hereof.
 
(iv)  Bring-down Comfort Letter. A letter from BDO Seidman, LLP, in form and
substance satisfactory to the Initial Purchasers and dated such Date of
Delivery, substantially in the same form and substance as the letter furnished
to the Initial Purchasers pursuant to Section 5(e) hereof, except that the
“specified date” in the letter furnished pursuant to this paragraph shall be a
date not more than five days prior to such Date of Delivery.
 
(v)  No Downgrading. Subsequent to the date of this Agreement, no downgrading
shall have occurred in the rating accorded any of the Company’s other securities
by any “nationally recognized statistical rating organization”, as that term is
defined by the Commission for purposes of Rule 436(g)(2) under the 1933 Act, and
no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its ratings of any
of the Company’s debt securities.
 
(k)  Additional Documents. At Closing Time and at each Date of Delivery counsel
for the Initial Purchasers shall have been furnished with such documents and
opinions as they may require for the purpose of enabling them to pass upon the
issuance and sale of the Securities as herein contemplated, or in order to
evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be satisfactory in form and substance to the
Initial Purchasers and counsel for the Initial Purchasers.
 
(l)  Termination of Agreement. If any condition specified in this Section 5
shall not have been fulfilled when and as required to be fulfilled, this
Agreement, or in the case of any condition to the purchase of Option Securities,
on a Date of Delivery which is after the Closing Time, the obligations of the
Initial Purchasers to purchase the relevant Option Securities, may be terminated
by the Initial Purchasers by notice to the Company at any time at or prior to
Closing Time or such Date of Delivery, as the case may be, and such termination
shall be without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 7, 8 and 9 shall survive any such
termination and remain in full force and effect.
 
SECTION 6.  Subsequent Offers and Resales of the Securities.
 
(a)  Offer and Sale Procedures. The Initial Purchasers and the Company hereby
establish and agree to observe the following procedures in connection with the
offer and sale of the Securities:
 
18

--------------------------------------------------------------------------------


 
(i)  Offers and Sales. Offers and sales of the Securities shall be made only to
such persons and in such manner as is contemplated by the Offering Memorandum.
 
(ii)  No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act) will be used in the
United States in connection with the offering or sale of the Securities.
 
(iii)  Purchases by Non-Bank Fiduciaries. In the case of a non-bank subsequent
purchaser of a Security acting as a fiduciary for one or more third parties,
each third party shall, in the judgment of the Initial Purchaser, be a QIB.
 
(iv)  Subsequent Purchaser Notification. The Initial Purchaser will take
reasonable steps to inform, and cause each of its U.S. Affiliates to take
reasonable steps to inform, persons acquiring Securities from the Initial
Purchasers or their Affiliates, as the case may be, in the United States that
the Securities shall bear the restrictive legend set forth in the Offering
Memorandum in the section entitled “Transfer Restrictions” and (A) have not been
and will not be registered under the 1933 Act, (B) are being sold to them
without registration under the 1933 Act in reliance on Rule 144A or in
accordance with another exemption from registration under the 1933 Act, as the
case may be, and (C) may not be offered, sold or otherwise transferred except
(1) to the Company or one of its subsidiaries, (2) outside the United States in
accordance with Regulation S under the 1933 Act, or (3) inside the United States
in accordance with (x) Rule 144A to a person whom the seller reasonably believes
is a QIB that is purchasing such Securities for its own account or for the
account of a QIB to whom notice is given that the offer, sale or transfer is
being made in reliance on Rule 144A or (y) pursuant to another available
exemption from registration under the 1933 Act.
 
(v)  Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount. If the Subsequent Purchaser is a
non-bank fiduciary acting on behalf of others, each person for whom it is acting
must purchase at least U.S. $1,000 principal amount of the Securities.
 
(vi)  Transfer Restriction. The transfer restrictions and the other provisions
set forth in the Offering Memorandum under the caption “Transfer Restrictions,”
including the legend required thereby, shall apply to the Securities. Following
the sale of the Securities by the Initial Purchasers to each Subsequent
Purchaser pursuant to and in compliance with the terms hereof, the Initial
Purchasers shall not be liable or responsible to the Company for any losses,
damages or liabilities suffered or incurred by the Company, including any
losses, damages or liabilities under the 1933 Act, arising from or relating to
any subsequent resale or transfer of any Security.
 
(b)  Covenants of the Company. The Company covenants with the Initial Purchaser
as follows:
 
(i)  Integration. The Company, relying on the “Black Box” and related no-action
letters, agrees that it will not and will cause its Affiliates not to, directly
or indirectly, solicit any offer to buy, sell or make any offer or sale of, or
otherwise negotiate in respect of, securities of the Company of any class if, as
a result of the doctrine of “integration” referred to in Rule 502 under the 1933
Act, such offer or sale would render invalid (for the purpose of (i) the sale of
the offered Securities by the Company to the Initial Purchasers, (ii) the resale
of the offered Securities by the Initial Purchasers to Subsequent Purchasers or
(iii) the resale of the offered Securities by such Subsequent Purchasers to
others) the exemption from the registration requirements of the 1933 Act
provided by Section 4(2) thereof or by Rule 144A thereunder or otherwise.
 
19

--------------------------------------------------------------------------------


 
(ii)  Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A under the 1933 Act,
while any of the offered Securities remain outstanding, it will make available,
upon request, to any holder of offered Securities or prospective purchasers of
Securities the information specified in Rule 144A(d)(4), unless the Company
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act.
 
(iii)  Restriction on Resales. Until the expiration of two years after the
issuance of the Initial Securities, the Company will not, and will cause its
Affiliates not to, resell any offered Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3) under the 1933 Act),
whether as beneficial owner or otherwise (except as agent acting as a securities
broker on behalf of and for the account of customers in the ordinary course of
business in unsolicited broker’s transactions) that have been reacquired by any
of them and shall immediately upon any purchase of any such Securities submit
such Securities to the Trustee for cancellation.
 
(c)  Qualified Institutional Buyer. Each Initial Purchaser hereby represents and
warrants to, and agrees with, the Company, that it is a QIB and an “accredited
investor” within the meaning of Section 501(a) under the 1933 Act and has
complied and will comply with the procedures applicable to it in this Section 6.
 
SECTION 7.  Indemnification.
 
(a)  Indemnification of Initial Purchaser. The Company agrees to indemnify and
hold harmless each Initial Purchaser, its affiliates, as such term is defined in
Rule 501(b) under the 1933 Act (each, an “Affiliate”), its selling agents and
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:
 
(i)  against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Preliminary Offering Memorandum, the Disclosure
Package, the Final Offering Memorandum (or any amendment or supplement thereto)
or any Supplemental Offering Materials, or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
 
(ii)  against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company; and
 
(iii)  against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by Merrill Lynch and Lehman Brothers),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;
 
20

--------------------------------------------------------------------------------


 
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by
Merrill Lynch and Lehman Brothers expressly for use in any preliminary offering
memorandum, the Disclosure Package, the Final Offering Memorandum (or any
amendment or supplement thereto) or in any Supplemental Offering Materials.
 
(b)  Indemnification of Company. Each Initial Purchaser severally agrees to
indemnify and hold harmless the Company, its directors and each person, if any,
who controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense, whatsoever as incurred, described in the indemnity contained in
subsection (a) of this Section, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in any
preliminary offering memorandum, the Disclosure Package, the Final Offering
Memorandum or any Supplemental Offering Materials in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser through Merrill Lynch and Lehman Brothers expressly for use therein.
 
(c)  Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
prejudiced as a result thereof and in any event shall not relieve it from any
liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by Merrill Lynch and Lehman
Brothers, and, in the case of parties indemnified pursuant to Section 7(b)
above, counsel to the indemnified parties shall be selected by the Company. An
indemnifying party may participate at its own expense in the defense of any such
action, with counsel reasonably satisfactory to the Indemnified Party. In the
event that (i) that the indemnifying party fails to assume the defense of any
such claim in a timely manner or (ii) if there exists or is reasonably likely to
exist a conflict of interest that would make it inappropriate in the reasonable
judgment of such indemnified party for the same counsel to represent both the
indemnified party and the indemnifying party, or (iii) if the indemnifying party
fails to employ counsel reasonably satisfactory to such indemnified party in a
timely manner or (iv) counsel to such indemnified party determines that one or
more defenses may be available to such indemnified party that are not available
to the indemnifying party or another indemnified party, then such indemnified
party may employ separate counsel to represent or defend it in any such action
or proceeding and the indemnifying party will pay the reasonable and customary
fees and disbursements of such counsel; provided, however, that in no event
shall the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all indemnified parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. In the absence of any of the foregoing, in
any action or proceeding the defense of which the indemnifying party assumes,
such indemnified party will have the right to participate in such litigation and
to retain its own counsel at such indemnified party's own expense. No
indemnifying party shall, without the prior written consent of the indemnified
party, settle or compromise or consent to the entry of any judgment with respect
to any litigation, or any investigation or proceeding by any governmental agency
or body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 7 or Section
8 hereof (whether or not the indemnified parties are actual or potential parties
thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.
 
21

--------------------------------------------------------------------------------


 
(d)  Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.
 
SECTION 8.  Contribution. If the indemnification provided for in Section 7
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Initial Purchasers on the other hand from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
Initial Purchasers on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.
 
The relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the total underwriting discount received by the Initial Purchasers, bear to
the aggregate initial offering price of the Securities.
 
The relative fault of the Company on the one hand and the Initial Purchaser on
the other hand shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
 
The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.
 
Notwithstanding the provisions of this Section, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased and sold by it hereunder exceeds the
amount of any damages which such Initial Purchaser has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.
 
22

--------------------------------------------------------------------------------


 
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
For purposes of this Section, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each person, if
any, who controls the Company within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as the
Company.
 
SECTION 9.  Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or its subsidiaries submitted pursuant
hereto shall remain operative and in full force and effect, regardless of (i)
any investigation made by or on behalf of an Initial Purchaser or its Affiliates
or selling agents, any person controlling the Initial Purchaser, its officers or
directors or any person controlling the Company and (ii) delivery of and payment
for the Securities.
 
SECTION 10.  Termination of Agreement.
 
(a)  Termination; General. The Initial Purchasers may terminate this Agreement,
by notice to the Company, at any time at or prior to Closing Time (i) if there
has been, since the time of execution of this Agreement or since the date as of
which information is given in the Preliminary Offering Memorandum, the
Disclosure Package or the Final Offering Memorandum (exclusive of any amendments
or supplements thereto subsequent to the date of this Agreement), a Material
Adverse Effect, or (ii) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any outbreak of hostilities or escalation thereof or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Initial
Purchasers, impracticable or inadvisable to market the Securities or to enforce
contracts for the sale of the Securities, or (iii) if trading in any securities
of the Company has been suspended or materially limited by the Commission or the
Nasdaq Global Market, or if trading generally on the American Stock Exchange or
the New York Stock Exchange or in the Nasdaq Global Market has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, the National Association of
Securities Dealers, Inc. or any other governmental authority, or (iv) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States, or (v) if a banking moratorium has been
declared by either Federal or New York authorities.
 
(b)  Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 7, 8 and 9
shall survive such termination and remain in full force and effect.
 
23

--------------------------------------------------------------------------------


 
SECTION 11.  Default by One or More of the Initial Purchasers. If one of the
Initial Purchasers shall fail at Closing Time or a Date of Delivery to purchase
the Securities which it is obligated to purchase under this Agreement (the
“Defaulted Securities”), the other Initial Purchaser (the “Non-Defaulting
Initial Purchaser”) shall have the right, but not the obligation, within 24
hours thereafter, to make arrangements to purchase all, or for any other Initial
Purchaser to purchase all, but not less than all, of the Defaulted Securities
upon the terms herein set forth; if, however, the Non-Defaulting Initial
Purchaser shall not have competed such arrangements within such 24 hour period,
then:
 
(i)  if the number of Defaulted Securities does not exceed 10% of the aggregate
principal amount of the Securities to be purchased on such date, the
Non-Defaulting Initial Purchaser shall be obligated to purchase the full amount
thereof, or
 
(ii)  if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of the Securities to be purchased on such date, this Agreement
or, with respect to any Date of Delivery which occurs after the Closing Time,
the obligation of the Non-Defaulting Initial Purchaser to purchase and of the
Company to sell the Option Securities to be purchased and sold on such Date of
Delivery, shall terminate without liability on the part of such Non-Defaulting
Initial Purchaser.
 
No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.
 
In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Initial
Purchasers to purchase and the Company to sell the relevant Option Securities,
as the case may be, either the (i) Initial Purchasers or (ii) the Company shall
have the right to postpone Closing Time or the relevant Date of Delivery, as the
case may be, for a period not exceeding seven days in order to effect any
required changes in the Disclosure Package and Final Offering Memorandum or in
any other documents or arrangements. As used herein, the term “Initial
Purchaser” includes any person substituted for an Initial Purchaser under this
Section 11.
 
SECTION 12.  Tax Disclosure. Notwithstanding any other provision of this
Agreement, immediately upon commencement of discussions with respect to the
transactions contemplated hereby, the Company (and each employee, representative
or other agent of the Company) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to the Company relating to such tax
treatment and tax structure. For purposes of the foregoing, the term “tax
treatment” is the purported or claimed federal income tax treatment of the
transactions contemplated hereby, and the term “tax structure” includes any fact
that may be relevant to understanding the purported or claimed federal income
tax treatment of the transactions contemplated hereby.
 
SECTION 13.  Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchasers shall
be directed to Merrill Lynch, Pierce, Fenner & Smith Incorporated at 4 World
Financial Center, New York, New York 10080, attention of Global Origination
Counsel Group and to Lehman Brothers Inc., 745 Seventh Avenue, New York, New
York 10019, Attention: Syndicate Registration (Fax: 646-834-8133), with a copy,
in the case of any notice pursuant to Section 7 hereof to the Director of
Litigation, Office of the General Counsel, Lehman Brothers Inc., 399 Park
Avenue, 10th Floor, New York, New York 10022 (Fax: 212-520-0421), with a copy to
Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York 10022,
attention of Robert Evans III; and notices to the Company shall be directed to
it at 1450 Broadway, New York, New York 10018, attention of General Counsel,
with a copy to Blank Rome LLP, The Chrysler Building, 405 Lexington Avenue, New
York, New York 10174, attention of Robert Mittman.
 
24

--------------------------------------------------------------------------------


 
SECTION 14.  No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the offering price of the Securities
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Initial
Purchasers, on the other hand, (b) in connection with the offering contemplated
hereby and the process leading to such transaction each Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, or its shareholders, creditors, employees or any other party, (c) no
Initial Purchaser has assumed and will not assume an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company on other matters) and
no Initial Purchaser has any obligation to the Company with respect to the
offering contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Initial Purchasers and their affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, and (e) the Initial Purchasers have not provided any legal, accounting,
regulatory or tax advice with respect to the offering contemplated hereby and
the Company has consulted its own legal, accounting, regulatory and tax advisors
to the extent it deemed appropriate.
 
SECTION 15.  Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers with respect to the subject matter hereof.
 
SECTION 16.  Parties. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons and officers and directors and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Initial Purchasers and the Company and their respective
successors, and said controlling persons and officers and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Securities from any Initial Purchaser shall be
deemed to be a successor by reason merely of such purchase.
 
SECTION 17.  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
25

--------------------------------------------------------------------------------


 
SECTION 18.  TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.
 
SECTION 19.  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
 
SECTION 20.  Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.
 
SECTION 21.  Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
26

--------------------------------------------------------------------------------


 
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchasers and the Company in accordance with its terms.
 
Very truly yours,


 
ICONIX BRAND GROUP, INC.


 
By   /s/ Neil Cole                                                   
Name: Neil Cole
Title: Chairman, President and CEO
 




CONFIRMED AND ACCEPTED,
as of the date first above written:
 
MERRILL LYNCH & CO.
LEHMAN BROTHERS INC.


By: MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED




By   /s/ Fred Fiddle                                                        
Authorized Signatory
 
By: LEHMAN BROTHERS INC.




By   /s/ Dana Weinstein                                                
Authorized Signatory
 
 
 
 
Signature Page to Purchase Agreement
 

--------------------------------------------------------------------------------


 
SCHEDULE A
 
Initial Purchaser
 
Principal Amount
         
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
   
150,000,000
 
Lehman Brothers Inc.
   
100,000,000
           
Total
 
$
250,000,000
 



Sch A-1

--------------------------------------------------------------------------------


 
SCHEDULE B
 
Iconix Brand Group, Inc.
 
$250,000,000 1.875% Convertible Senior Subordinated Notes due 2012
 
1. The initial public offering price of the Securities shall be 100% of the
principal amount thereof, plus accrued interest, if any, from the date of
issuance.
 
2. The purchase price to be paid by the Initial Purchaser for the Securities
shall be 97.75% of the principal amount thereof.
 
3. The interest rate on the Securities shall be 1.875% per annum.
 
Sch B-1

--------------------------------------------------------------------------------


 
SCHEDULE C
 
Pricing Supplement
 
Iconix Brand Group, Inc.
(ICON/NASDAQ)
144A Convertible Senior Subordinated Notes Due 2012


Offering Size: $250,000,000
Overallotment Option: $37,500,000
Issue Price: $1,000.00 per note (100%)
Maturity: June 30, 2012
Interest Rate: 1.875% payable semiannually in arrears in cash
Last Sale (6/14/07): $21.20
Conversion Price: Approximately $27.56
Conversion Premium: 30.0%
Conversion Rate: 36.2845
Conversion Rate Cap: 47.1698
Conversion Trigger Price: $35.83
Aggregate Share Cap: In no event will the aggregate number of remaining shares
of common stock to be issued upon conversion of any note exceed the aggregate
share cap of 39.4 shares per $1,000 principal amount of notes, subject to
adjustment. 
Interest Payment Dates: June 30 and December 31, beginning December 31, 2007
Redemption: None
Put Dates: None
Make Whole Premium upon a Fundamental Change: If a fundamental change occurs and
a holder elects to convert in connection with such transaction, the conversion
rate will be increased by a number of shares. The number of additional shares
will be determined by reference to the following table and is based on the date
on which such fundamental change becomes effective and the price paid per share
of common stock on the effective date:


Stock Price on
 
Make Whole Premium Upon Fundamental Change (Increase in Applicable Conversion
Rate)
 
Effective Date
 
6/20/07
 
6/30/08
 
6/30/09
 
6/30/10
 
6/30/11
 
6/30/12
 
$21.20
   
10.8853
   
10.8853
   
10.8853
   
10.8853
   
10.8853
   
10.8853
 
$25.00
   
7.8277
   
7.6734
   
7.3829
   
6.8986
   
5.9690
   
3.7155
 
$27.56
   
6.4018
   
6.1674
   
5.7831
   
5.1800
   
4.0763
   
0.0000
 
$30.00
   
5.3592
   
5.0800
   
4.6496
   
3.9952
   
2.8499
   
0.0000
 
$40.00
   
2.8770
   
2.5727
   
2.1522
   
1.5770
   
0.7514
   
0.0000
 
$50.00
   
1.7491
   
1.4976
   
1.1723
   
0.7684
   
0.2884
   
0.0000
 
$60.00
   
1.1547
   
0.9603
   
0.7200
   
0.4458
   
0.1687
   
0.0000
 
$70.00
   
0.8056
   
0.6575
   
0.4827
   
0.2984
   
0.1215
   
0.0000
 
$80.00
   
0.5833
   
0.4724
   
0.3472
   
0.2162
   
0.0944
   
0.0000
 
$90.00
   
0.4409
   
0.3537
   
0.2592
   
0.1637
   
0.0751
   
0.0000
 
100.00
   
0.3389
   
0.2700
   
0.1984
   
0.1269
   
0.0601
   
0.0000
 

 
If the stock price on the effective date exceeds $100.00 per share, subject to
adjustment, no adjustment to the applicable conversion rate will be made.
If the stock price on the effective date is less than $21.20 per share, subject
to adjustment, no adjustment to the applicable conversion rate will be made.


Make Whole Premium upon a Specified Accounting Change: If we choose to redeem
the notes upon a specified accounting change and a holder elects to convert in
connection with such redemption, the conversion rate will be increased by a
number of shares. The number of additional shares will be based on a formula as
further described in the Offering Memorandum.


Exercise Price of Sold Warrants: The sold warrants have an exercise price that
is 100% higher than the closing price of our common stock on June 14, 2007




Trade Date: 6/14/07
Settlement Date (T+4): 6/20/07
144A CUSIP: 451055AA5


Bookrunners:

Merrill Lynch & Co. Lehman Brother  

 
Sch C-1

--------------------------------------------------------------------------------


 
SCHEDULE D
 
List of Directors and Executive Officers of the Company Subject to Lock-Up
 
Neil Cole
 
David Conn
 
Warren Clamen
 
Andrew Tarshis
 
Deborah Sorell Stehr
 
Sch D-1

--------------------------------------------------------------------------------



Exhibit A-1
 
FORM OF OPINION OF COMPANY’S COUNSEL
TO BE DELIVERED PURSUANT TO
SECTION 5(a)
 
(i)  The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware. The
Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Disclosure Package
and Final Offering Memorandum and to enter into and perform its obligations
under the Purchase Agreement.
 
(ii)  The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction set forth on Schedule A
hereto.
 
(iii)  The shares of issued and outstanding capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable;
and none of the outstanding shares of capital stock of the Company was issued in
violation of the preemptive or other similar rights of any securityholder of the
Company under the DGCL, Certificate of Incorporation or the agreements listed in
Schedule B hereto.
 
(iv)  The issuance of the shares of Common Stock upon conversion of the
Securities is not subject to the preemptive or other similar rights of any
securityholder of the Company under the DGCL, Certificate of Incorporation or
the agreements listed in Schedule B hereto.
 
(v)  Each Subsidiary has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Disclosure Package
and Final Offering Memorandum and is duly qualified as a foreign corporation and
is in good standing in each jurisdiction set forth in Schedule A hereto; except
as otherwise disclosed in the Disclosure Package and Final Offering Memorandum,
all of the issued and outstanding capital stock of each Subsidiary has been duly
authorized and validly issued, is fully paid and non-assessable and, to our
knowledge, is owned by the Company, directly or through subsidiaries, free and
clear of any security interest, mortgage, pledge, lien, encumbrance, claim or
equity; none of the outstanding shares of capital stock of any Subsidiary was
issued in violation of the preemptive or similar rights of any securityholder of
such Subsidiary under the DGCL, Certificate of Incorporation or the agreements
listed in Schedule B hereto..
 
(vi)  The Purchase Agreement has been duly authorized, executed and delivered by
the Company.
 
(vii)  The Indenture has been duly authorized, executed and delivered by the
Company.
 
(viii)  The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company.
 
(ix)  The Securities are in the form contemplated by the Indenture, and have
been duly authorized by the Company.
 
(x)  Upon issuance and delivery of the Securities in accordance with the
Purchase Agreement and the Indenture, the Securities shall be convertible into
cash up to the principal amount of the Securities and, with respect to any
excess conversion value, into cash, shares of Common Stock, or a combination of
cash and Common Stock, at the Company’s option in accordance with the terms of
the Securities and the Indenture; the shares of Common Stock issuable upon
conversion of the Securities have been duly authorized and, as of the Closing
Time, reserved for issuance upon such conversion by all necessary corporate
action; such shares, when issued upon such conversion and assuming that at the
time of such issuance the Company has a sufficient number of authorized and
unissued shares of Common Stock available therefor, will be validly issued and
will be fully paid and non-assessable.
 
A-1-1

--------------------------------------------------------------------------------


 
(xi)  The Securities and the Indenture conform in all material respects to the
descriptions thereof contained in the Disclosure Package and Final Offering
Memorandum.
 
(xii)  The documents incorporated by reference in the Disclosure Package and
Final Offering Memorandum (other than the financial statements and supporting
schedules therein or omitted therefrom, as to which we need express no opinion),
when they were filed with the Commission complied as to form in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the Commission thereunder.
 
(xiii)  To our knowledge, there is not pending or threatened any action, suit,
proceeding, inquiry or investigation, to which the Company or any subsidiary is
a party, or to which the property of the Company or any subsidiary is subject,
before or brought by any court or governmental agency or body, domestic or
foreign, which would reasonably be expected to result in a Material Adverse
Effect, or which would reasonably be expected to materially and adversely affect
the consummation of the transactions contemplated in the Purchase Agreement or
the performance by the Company of its obligations thereunder.
 
(xiv)  The statements set forth in the Disclosure Package and Final Offering
Memorandum and the Final Offering Memorandum under the caption “Certain U.S.
Federal Income Tax Provisions,” insofar as such statements purport to summarize
matters of U.S. federal income tax laws or legal conclusions with respect
thereto, and subject to the limitations, qualifications and assumptions set
forth therein, fairly summarize the matters set forth therein in all material
respects.
 
(xv)  The information in the Disclosure Package and Final Offering Memorandum
under “Capitalization,” “Description of Existing Securities,” “Legal Matters,”
and “Description of Securities,” to the extent that it constitutes matters of
law, summaries of legal matters, the Company’s charter and by-laws or legal
proceedings, or legal conclusions, has been reviewed by us and is correct in all
material respects.
 
(xvi)  All descriptions in the Disclosure Package and Final Offering Memorandum
of contracts and other documents to which the Company or its subsidiaries are a
party are accurate in all material respects.
 
(xvii)  No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency, domestic or foreign (other than as may be required under the securities
or blue sky laws of the various states, as to which we express no opinion) which
an attorney using prudent judgment would expect to be applicable to transactions
of the type contemplated by the Purchase Agreement (“Governmental Approvals”) is
necessary or required in connection with the due authorization, execution and
delivery of the Purchase Agreement or the due execution, delivery or performance
of the Indenture and the Registration Rights Agreement by the Company or for the
offering, issuance, sale or delivery of the Securities to the Initial Purchaser
or the initial resale of the Securities by the Initial Purchasers, in each case,
in accordance with the terms of the Purchase Agreement.
 
A-1-2

--------------------------------------------------------------------------------


 
(xviii)  In reliance upon the representations and warranties of the Company and
the Initial Purchasers in the Purchase Agreement, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchaser or in connection with the initial resale of the Securities by the
Initial Purchasers, in each case, in the manner contemplated by the Purchase
Agreement and the Disclosure Package and Final Offering Memorandum to register
the Securities under the 1933 Act or to qualify the Indenture under the Trust
Indenture Act of 1939, it being understood that no opinion is expressed by us as
to the securities or blue sky laws of the various states in which the Securities
will be offered or sold or as to any resale of Securities subsequent to the
resales thereof by the Initial Purchaser.
 
(xix)  The execution, delivery and performance of the Purchase Agreement, the
Indenture, the Registration Rights Agreement and the Securities and the
consummation of the transactions contemplated in the Purchase Agreement and in
the Disclosure Package and Final Offering Memorandum (including the use of the
proceeds from the sale of the Securities as described in the Disclosure Package
and Final Offering Memorandum under the caption “Use of Proceeds”) and
compliance by the Company with its obligations under the Purchase Agreement, the
Indenture, the Registration Rights Agreement and the Securities do not and will
not, whether with or without the giving of notice or lapse of time or both,
conflict with or constitute a breach of, or default or Repayment Event under or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or its subsidiaries thereof pursuant to any of
the agreements listed on Schedule B hereto, nor will such action result in any
violation of the provisions of the charter or by-laws of the Company or its
subsidiaries, or any applicable law, statute, rule, regulation, judgment, order,
writ or decree, known to us, of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Company or its
subsidiaries or any of their respective properties, assets or operations except
as disclosed in the Disclosure Package and Final Offering Memorandum.
 
(xx)  The Company is not required, and after giving effect to the issuance and
sale of the Securities and the application of the net proceeds therefrom as
described in the Disclosure Package and Final Offering Memorandum will not be
required to, register as “investment company” under the 1940 Act.
 
Nothing has come to our attention that would lead us to believe that (1) as of
the Applicable Time, the Disclosure Package (except for the financial statements
and schedules and other financial data included or incorporated by reference
therein or omitted therefrom, as to which we need make no statement) included
any untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading or (2) that the Offering Memorandum or any amendment or supplement
thereto (except for financial statements and schedules and other financial data
included or incorporated by reference therein or omitted therefrom as to which
we need make no statement), at the time the Offering Memorandum was issued, at
the time any such amended or supplemented Offering Memorandum was issued or at
Closing Time, included or includes an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
In rendering such opinion, such counsel may rely, as to matters of fact (but not
as to legal conclusions), to the extent they deem proper, on certificates of
responsible officers of the Company and public officials. Such opinion shall not
state that it is to be governed or qualified by, or that it is otherwise subject
to, any treatise, written policy or other document relating to legal opinions,
including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).
 
A-1-3

--------------------------------------------------------------------------------


 
Exhibit A-2
 
FORM OF OPINION OF COUNSEL OF THE COMPANY
TO BE DELIVERED PURSUANT TO SECTION 5(a)
 
(i)   The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.
 
(ii)  The authorized, issued and outstanding capital stock of the Company is as
set forth in the Disclosure Package and Final Offering Memorandum in the column
entitled “Actual” under the caption “Capitalization.”
 
(iii)  The shares of issued and outstanding capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable;
and none of the outstanding shares of capital stock of the Company was issued in
violation of the preemptive or other similar rights of any securityholder of the
Company under the DGCL, Certificate of Incorporation or any agreement to which
the Company is a party.
 
(iv)  The issuance of the shares of Common Stock upon conversion of the
Securities is not subject to the preemptive or other similar rights of any
securityholder of the Company under the DGCL, Certificate of Incorporation or
any agreement known to us to which the Company is a party.
 
(v)  None of the outstanding shares of capital stock of any Subsidiary was
issued in violation of the preemptive or similar rights of any securityholder of
such Subsidiary under the DGCL, Certificate of Incorporation or any agreement to
which the Company is a party.
 
(vi)  The execution, delivery and performance of the Purchase Agreement, the
Indenture, the Registration Rights Agreement and the Securities and the
consummation of the transactions contemplated in the Purchase Agreement and in
the Disclosure Package and Final Offering Memorandum (including the use of the
proceeds from the sale of the Securities as described in the Disclosure Package
and Final Offering Memorandum under the caption “Use of Proceeds”) and
compliance by the Company with its obligations under the Purchase Agreement, the
Indenture, the Registration Rights Agreement and the Securities do not and will
not, whether with or without the giving of notice or lapse of time or both,
conflict with or constitute a breach of, or default or Repayment Event under or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or its subsidiaries thereof pursuant to any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or any other agreement or instrument, known to us, to which the Company or
its subsidiaries is a party or by which it or any of them may be bound, or to
which any of the property or assets of the Company or its subsidiaries is
subject (except for such conflicts, breaches, defaults or Repayment Events or
liens, charges or encumbrances that would not have a Material Adverse Effect),
nor will such action result in any violation of the provisions of the charter or
by-laws of the Company or its subsidiaries, or any applicable law, statute,
rule, regulation, judgment, order, writ or decree, known to me, of any
government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or its subsidiaries or any of their respective
properties, assets or operations except as disclosed in the Disclosure Package
and Final Offering Memorandum.
 
A-2-1

--------------------------------------------------------------------------------



Exhibit A-3
 
FORM OF OPINION OF COUNSEL OF THE COMPANY REGARDING INTELLECTUAL
 PROPERTY RIGHTS
TO BE DELIVERED PURSUANT TO SECTION 5(a)


FORM OF IN-HOUSE OPINION OF INTELLECTUAL PROPERTY COUNSEL
 
 


 
[To be placed on Company Letterhead]
 
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
Lehman Brothers Inc.


as Initial Purchasers


c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated
Lehman Brothers Inc.


Re: Iconix Brand Group, Inc.
[____] Shares of Common Stock
 
Ladies and Gentlemen:
 
I am the general counsel of Iconix Brand Group, Inc., a Delaware corporation
(the “Company”). This opinion is being furnished pursuant to Section 5(a) of the
Purchase Agreement, dated June 14, 2007 (the “Purchase Agreement”; terms not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement), between the Company and Merrill Lynch & Co., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Lehman Brothers Inc., as Initial Purchasers, in
connection with the issue and sale by the Company of $250,000,000 aggregate
principal amount of the Company’s ●% Convertible Senior Subordinated Notes due
2012 (the “Securities”) by the several Initial Purchasers.
 
I am familiar with the efforts of the Company and its subsidiaries
(collectively, the “Company Group”) to obtain trademarks in the United States
and abroad. In connection with this opinion, I have reviewed the following
documents and performed the following actions:
 
I have reviewed the statements in the Disclosure Package and Final Offering
Memorandum, including statements under the captions “Risk Factors”,
“____________” and “______________” (collectively, the “Intellectual Property
Sections”).
 
I have reviewed all records, documents, instruments and agreements in our
possession or under our control relating to the intellectual property matters of
the Company Group, including those relating to the Company Group’s trademark
registrations and applications and identified in Schedule A attached hereto and
intellectual property agreements identified in Schedule B. In performing our
review of such records, documents, instruments and agreements, we have assumed
the genuineness of all signatures other than with respect to the Company Group,
on the copies of such records, documents, instruments and agreements submitted
to us as certified, conformed or photographic copies.
 
A-3-1

--------------------------------------------------------------------------------


 
Based upon the foregoing, we are of the opinion that:
 

(i)  
Schedule A attached hereto sets forth a true and complete list of all trademark
registrations and applications owned by the Company Group that are material to
the business of the Company Group as presently conducted (collectively,
the “Material Trademarks”). Schedule B attached hereto sets forth a true and
complete list of all Material Trademark license and other agreements related to
the Material Trademarks to which the Company or a subsidiary of the Company is a
party (“Trademark Licenses”). No copyright (whether registered or unregistered)
nor any patent, individually or in the aggregate, is material to the business of
the Company Group as presently conducted.

 

(ii)  
The Company Group is the exclusive owner of all right, title, and interest in
and to the Material Trademarks and to all other trademarks used in the business
of the Company Group as presently conducted (the “Secondary Trademarks” and,
together with the Material Trademarks, the “Company Trademarks”); each pending
Material Trademark is being diligently prosecuted by the Company or a Company
subsidiary.

 

(iii)  
To the best of my knowledge, each Company Trademark has been duly maintained and
is in full force and in effect. Each of the Material Trademarks and, to the best
of my knowledge, each of the Secondary Trademarks, is valid and enforceable, and
no Material Trademark and, to the best of my knowledge, no Secondary Trademark,
has been adjudged invalid or unenforceable in whole or in part.

 

(iv)  
To the best of my knowledge, (A) each Trademark License is in full force and in
effect, (B) neither any member of the Company Group nor any counterparty to any
Trademark License is in material breach or default thereof, and (C) the Company
is not engaged in any activity that would be prohibited under the terms of any
Trademark License.

 

(v)  
The operation of the business of the Company Group, as presently conducted or as
proposed in the Disclosure Package and Final Offering Memorandum to be
conducted, together with the use of the Company Trademarks and Trademark
Licenses, does not infringe, misappropriate or otherwise violate the
intellectual property rights of any third party, which infringement,
misappropriation or violation would reasonably be expected to have a Material
Adverse Effect, as such term is defined in the Purchase Agreement. Except as
disclosed in the Disclosure Package and Final Offering Memorandum, no actions,
suits, claims or proceedings have been asserted or, to the best of my knowledge,
threatened against the Company or any Company subsidiary in the past five (5)
years alleging any of the foregoing or seeking to challenge, deny or restrict
the operation of the business of the Company or any Company subsidiary or the
ownership of the Company or any Company subsidiary of any Company Trademark or
the validity or scope thereof, which action, suit, claim or proceeding would
reasonably be expected to have a Material Adverse Effect, as such term is
defined in the Purchase Agreement. No court, governmental agency or body,
domestic or foreign, has issued any order, judgment, decree or injunction
restricting the operation of the business of the Company or any Company
subsidiary or the ownership or validity of any Company Trademark.

 
A-3-2

--------------------------------------------------------------------------------


 

(vi)  
To the best of my knowledge, no person or entity is engaging in any activity
that infringes, misappropriates or violates the Company Trademarks in any
material respect.

 

(vii)  
The statements and the information contained in the Intellectual Property
Sections are accurate in all material respects, fairly represent the matters
disclosed therein and do not contain any untrue statement of material fact or
omit to state a material fact or facts necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 
Very truly yours,
 
Andrew Tarshis


A-3-3

--------------------------------------------------------------------------------


 
SCHEDULE A


Material Trademarks
 
A-3-4

--------------------------------------------------------------------------------


 
SCHEDULE B
 
Trademark Licenses


A-3-5

--------------------------------------------------------------------------------


 
Exhibit B
 
June 11, 2007
 
MERRILL LYNCH & CO.
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
Lehman Brothers Inc.
 


as Representatives of the several Initial Purchasers


c/o
Merrill Lynch & Co.

Merrill Lynch, Pierce, Fenner & Smith
Incorporated
4 World Financial Center
New York, New York 10080
 
Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019


Re: Proposed Public Offering by Iconix Brand Group, Inc.
 
Dear Sirs:
 
The undersigned, an executive officer of Iconix Brand Group, Inc., a Delaware
corporation (the “Company”), understands that Merrill Lynch & Co. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) and Lehman Brothers
Inc. (“Lehman Brothers”) propose to enter into a Purchase Agreement (the
“Purchase Agreement”) with the Company, providing for the offering (the
“Offering”), pursuant to Rule 144A under the Securities Act of 1933, as amended
(the “Securities Act”), of Convertible Senior Subordinated Notes due 2012 of the
Company. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Purchase Agreement.
 
In recognition of the benefit that the Offering will confer upon the undersigned
as an executive officer of the Company, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby agrees with each underwriter to be named in the Purchase
Agreement that, during a period of 60 days from the date of the Final Offering
Memorandum, the undersigned will not, without the prior written consent of
Merrill Lynch and Lehman Brothers, directly or indirectly, (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant for the sale of,
or otherwise lend or dispose of or transfer any shares of the Company’s Common
Stock or any securities convertible into or exchangeable or exercisable for
Common Stock, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, the “Lock-Up Securities”), or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of the
Lock-Up Securities, whether any such swap or transaction is to be settled by
delivery of Common Stock or other securities, in cash or otherwise.
 
Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of Merrill Lynch and Lehman Brothers, provided that (1) Merrill Lynch
and Lehman Brothers receive a signed lock-up agreement for the balance of the
lock up period from each donee, trustee, distributee, or transferee, as the case
may be and (2) any such transfer shall not involve a disposition for value:
 
B-1

--------------------------------------------------------------------------------


 
(i) as a bona fide gift or gifts; or
 
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or
 
(iii) as a distribution to limited partners, stockholders or members of the
undersigned; or
 
(iv) by will or intestate succession; or
 
(v) to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned.
 
Furthermore, the undersigned may sell shares of Common Stock of the Company
purchased by the undersigned on the open market if and only if (i) such sales
are not required to be reported in any public report or filing with the
Securities Exchange Commission, or otherwise; (ii) the undersigned does not
otherwise voluntarily effect any public filing or report regarding such sales;
(iii) the transferee/donee agrees to be bound by the terms of this lock-up
letter agreement to the same extent as if the transferee/donee were a party
thereto, and (iv) such Selling Shareholder notifies Merrill Lynch and Lehman
Brothers at least two business days prior to proposed transfer or disposition.
 
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.




Very truly yours,
 
Signature: _____________                   
 
Print Name: _____________                 
 
B-2

--------------------------------------------------------------------------------

